McFadden, Chief Judge.
The decision of this court in State of Ga. v. International Indemnity Company , 343 Ga. App. 647, 809 S.E.2d 64 (2017) has been affirmed in part and reversed in part by the Supreme Court of Georgia in State of Ga. v. International Indemnity Company , 305 Ga. 126, 823 S.E.2d 806 (2019). Accordingly, the parts of our decision that have been reversed are hereby vacated, the judgment of the Supreme Court is made the judgment of this court, and the case is remanded to the trial court for further proceedings consistent with the Supreme Court's judgment.
Judgment affirmed in part, reversed in part, and case remanded.
Gobeil and Coomer, JJ., concur.